*48
ORDER

PER CURIAM:
Joe F. Fuller appeals his conviction by a jury of burglary in the second degree, § 569.170, RSMo 1994, and the subsequent denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Discerning no jurisprudential value in publishing an opinion, we issue this summary order. However, the parties have been provided a memorandum explaining the basis for our decision.
The judgment of conviction and the order denying the Rule 29.15 motion for post-conviction relief are affirmed. Rules 30.25(b) and 84.16(b).